FARIS, J. —
This is a companion case to that of State ex rel. Garesche v. Roach, decided at this sitting and reported at page 541 of this report. Respondents *569herein compose the Board of Election Commissioners of the City of St. Lonis; otherwise the facts in the two cases are precisely similar.
For the reasons set out in the Roach case, supra, it follows that the peremptory writ of mandamus prayed for herein should be denied. It is so ordered.
Woodson, Broivn and Walker, JJ., concur; Lamm, G. J., and Graves, J., concur as marked in Roach case; Bond, J., dissents as marked in Roach case.